DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yang-Hsien Hsu on 6/8/2022.

The claims in the application have been amended as follows:

1. 	(Currently Amended) A method for operating a vehicle, comprising:
generating a passcode in response to a detected actuation of a first user input device disposed on the vehicle, wherein the detected actuation comprises a rotation of the first user input device and a holding operation of the first user input device, wherein the rotation of the first user input device and the holding operation of the first user input device are continuous and confirmed by a confirmatory operation of a second user input device disposed on the vehicle, wherein the second user input device is configured to perform at least one vehicular function, wherein the first user input device is configured to provide three or more angle inputs in one operation, and wherein the generated passcode includes one or more single-digit numbers or symbols;
visually displaying, via a user interface, each of the single-digit numbers or symbols while generating the passcode; 
comparing the generated passcode with a reference code stored in a memory disposed in the vehicle, wherein the reference code is received from a remote server; and
enabling one or more features of the vehicle if the generated passcode matches the reference code.
2. 	(Previously Presented) The method of claim 1, wherein the first user input device includes a rotatable throttle control handle, a functional button, a handle, a lever, a steering wheel, a handle bar, a paddle, a pedal, a shifter, a side stand, a trunk lid, a fuel lid, a fuel cap, or a power plug.
3. 	(Previously Presented) The method of claim 1, wherein the one or more features comprise an operational state of the vehicle, activating a motor of the vehicle, unlocking a seat cover of the vehicle, and accessing a compartment of the vehicle.
4. 	(Original) The method of claim 1, wherein after unlocking the one or more features of the vehicle, the method further comprises:
switching the first input device to an operational mode.
5.	(Previously Presented) The method of claim 1, wherein before generating the passcode in response to the detected actuation of the first user input device disposed on the vehicle, the method further comprises:
receiving a signal regarding unlocking the vehicle.
6. 	(Previously Presented) The method of claim 1, wherein the generated passcode comprises at least one passcode component, and wherein the method comprises:
identifying an operational condition of the first user input device;
generating the at least one passcode component in response to the operational condition of the first user input device;
identifying the confirmatory operation of the second user input device; and
confirming the generated passcode component in response to the confirmatory operation of the second user input device.
7. 	(Previously Presented) The method of claim 6, wherein:
the first user input device of the vehicle includes a rotatable throttle-control handle; 
the operational condition of the first user input device comprises rotating the first user input device so as to position the first user input device at a predetermined angle, wherein the first user input device is configured to be positioned in multiple ranges of angle, and wherein each of the multiple ranges of angle corresponds to a passcode digit; and
the at least one passcode component is generated based on the corresponding passcode digit according to the predetermined angle.
8. 	(Canceled) 
9. 	(Previously Presented) The method of claim 1, wherein:
the second user input device includes a brake lever or a brake pedal; and 
the confirmatory operation of the second user input device comprises positioning the second user input device at a predetermined location.
10. 	(Previously Presented) The method of claim 6, further comprising:
visually presenting the passcode component via a dashboard display of the vehicle.
11. 	(Original) The method of claim 1, wherein before comparing the generated passcode with the reference code, the method further comprises:
receiving the reference code from a mobile device external to the vehicle; and 
storing the reference code in the memory of the vehicle.
12. 	(Currently Amended) A vehicle, comprising:
a memory;
a processor coupled to the memory;
a first user input device coupled to the processor, wherein the processor is configured to:
generate a passcode, in response to a detected actuation of the first user input device, wherein the detected actuation comprises rotating the first user input device and positioning the first user input device at a predetermined angle, wherein the rotating of the first user input device and the positioning of the first user input device are continuous, wherein the first user input device is configured to be positioned in multiple ranges of angle, and wherein each of the multiple ranges of angle corresponds to a passcode digit, wherein the first user input device is configured to provide three or more angle inputs in one operation, and wherein the generated passcode includes one or more single-digit numbers or symbols;
visually display each of the single-digit numbers or symbols while generating the passcode; 
confirm the predetermined angle by a confirmatory operation of a second user input device disposed on the vehicle, wherein the second user input device is configured to perform at least one vehicular function; 
compare the generated passcode with a reference code stored in the memory, wherein the reference code is received from a remote server; and
enable one or more features of the vehicle if the generated passcode matches the reference code.
13. 	(Previously Presented) The vehicle of claim 12, wherein the first user input device includes a rotatable throttle control handle, a functional button, a handle, a lever, a steering wheel, a handle bar, a paddle, a pedal, a shifter, a side stand, a trunk lid, a fuel lid, a fuel cap, or a power plug.
14. 	(Previously Presented) The vehicle of claim 12, wherein the one or more features comprise an operational state of the vehicle, activating a motor of the vehicle, unlocking a seat cover of the vehicle, and accessing a compartment of the vehicle.
15. 	(Original) The vehicle of claim 12, wherein the first user input device is in a passcode-input mode, and wherein the processor is configured to switch the first user input device to an operational mode after unlocking the one or more features of the vehicle.
16. 	(Previously Presented) The vehicle of claim 12, wherein the generated passcode comprises at least one passcode component, and wherein the processor is configured to:
identify an operational condition of the first user input device;
generate the at least one passcode component in response to the operational condition of the first user input device;
identify the confirmatory operation of the second user input device; and
confirm the generated passcode component in response to the confirmatory operation of the second user input device.
17. 	(Previously Presented) The vehicle of claim 12, wherein:
the second user input device includes a brake lever or a brake pedal; and 
the confirmatory operation of the second user input device comprises positioning the second user input device at a predetermined location.
18. 	(Canceled) 
19. 	(Currently Amended) A system for unlocking a vehicle, comprising:
a processor;
a first user input device coupled to the processor, wherein the processor is configured to:
generate a passcode, in response to a detected actuation of the first user input device, wherein the detected actuation comprises rotating the first user input device and positioning the first user input device at a predetermined angle, wherein the rotating of the first user input device and the positioning of the first user input device are continuous, wherein the predetermined angle is confirmed by a confirmatory operation of a second user input device disposed on the vehicle, wherein the second user input device is configured to perform at least one vehicular function, wherein the first user input device is configured to provide three or more angle inputs in one operation, and wherein the three or more angle inputs correspond to different single-digit numbers, wherein the generated passcode includes one or more single-digit numbers or symbols;
visually display, via a user interface, each of the single-digit numbers or symbols while generating the passcode;
receive a reference code from a remote server; 
compare the generated passcode with the reference code; and
unlock one or more features of the vehicle if the generated passcode matches the reference code.

20. 	(Previously Presented) The system of claim 19, wherein the processor is configured to:
identify an operational condition of the first user input device;
generate the at least one passcode component in response to the operational condition of the first user input device;
identify the confirmatory operation of the second user input device; and
confirm the generated passcode component in response to the confirmatory operation of the second user input device.
21. 	(Previously Presented) The method of claim 1, wherein the passcode is a first passcode, and wherein the detected actuation of the first user input device is a first detected actuation, and wherein the confirmatory operation of the second user input device is a first confirmatory operation, and wherein the method further comprises:
generating a second passcode in response to a second detected actuation of a third user input device disposed on the vehicle, wherein the second detected actuation is confirmed by a second confirmatory operation of the second user input device disposed on the vehicle. 
22. 	(Previously Presented) The method of claim 21, wherein the reference code is a first reference code, and wherein the one or more features includes a first feature, and wherein the method further comprises:
comparing the second generated passcode with a second reference code stored in the memory disposed in the vehicle; and
enabling a second feature of the vehicle if the second generated passcode matches the second reference code.

23. 	(Previously Presented) The method of claim 1, wherein each of the single-digit numbers or symbols corresponds to an angular position relative to a center of the user interface.  
24. 	(Previously Presented) The vehicle of claim 12, further comprising:
a user interface configured to visually display each of the single-digit numbers or symbols while generating the passcode, 
wherein each of the single-digit numbers or symbols corresponds to an angular position relative to a center of the user interface.  
25. 	(Currently Amended) The system of claim 19, .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior arts teach unlocking a vehicle by entering a passcode via actuating vehicle components in a specific sequence, but none of the prior arts further teach or suggest the claimed invention as presented in claims 1, 12 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150102898 A1 teaches a key-less entry system for motor vehicle uses actuations of one or more pre-existing vehicle components accessible from outside the vehicle, such as door handles, to generate an unlock an unlock code that is stored in a control unit. The code represents a sequence of actuations of component(s). Upon leaving the vehicle, the user locks the vehicle and sets the code by actuating the components in the desired sequence. To later unlock the vehicle, the user repeats the sequence of actuations, and the control unit sends an unlock signal to one or more door latches.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689